Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-4, 7-22 are pending in this Office Action.  

Examiner note: Regarding the claims 11-20, a processor is interpreted a hardware under TC2400. The claims are direct to statutory subject matter.

DETAILED ACTION
Response to Arguments

Prior Art Reiection:
 	Applicant's arguments to independent claims have been fully considered but they are deemed not persuasive. 
	The Applicant argues that storing the domain name associated with the first domain name is performed in the storage area corresponding to the time interval in which the second input is detected, and that the second domain names requested by the second message are stored in the storage area corresponding to the time interval in which the third input was detected
In response to the argument, Roskind teaches storing the at least one second domain name as a domain name associated with the first domain name in at least one storage unit comprised in the electronic device, in response to detecting the at least one second input (Roskind [0010] initiating a DNS lookup call for one or more sub-resource uniform resource locator (URL) hostnames associated with a referring URL prior to navigation to the referring URL, whereby a resolution result for at least one of the sub-resource URL hostnames may be cached in a DNS cache in preparation for navigation to the sub-resource URLs. [0032] identify one or more URL sub-resources referred to by a referring URL. The hostnames or domains of the identified sub-resources may be recorded. [0007] DNS cache 110 may also be a cache in a browser [0026] Browser 210 may exist within or be executed by hardware in a computing device. [0033] Navigation monitor 312 may be configured to record the relationship between the referring URL or a subset of the referring URL and its associated sub-resource URLs. Note: URL sub-resources is the second domain name; call/identify one sub-resource whereby the sub-resource URL hostnames may be cached is storing the second domain name in response to detecting the second input; sub-resource associated with a referring URL is the second domain name associated with the first domain name)
Backholm teaches wherein the at least one region of the storage unit corresponds to a time interval which the at least one second input is detected (([0006] a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response [0049] Domain Name System (DNS) records typically expire from a DNS resolver cache after a short time-to-live (TTL) period. [0439] On the mobile device, the DNS harmonization proxy intercepts an outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or application. Note: DNS-related queries is second input. time-to-live of cache (received from server at a second query) is a time interval)
wherein the second message requests information on an address corresponding to the at least one second domain name stored in the at least one region corresponding to a time interval which the third input is detected  ([0064] DNS caching can be extended to a time period of operating on any transactions that the DNS request was for [0006] a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response [0049] Domain Name System (DNS) records typically expire from a DNS resolver cache after a short time-to-live (TTL) period. [0439] On the mobile device, the DNS harmonization proxy intercepts an outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or application. Note: DNS-related queries is the second message to second domain name; time-to-live of cache (received from server at a third query) is a time interval).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 11:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "a communication unit", “a sensor”, “storage unit” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configured to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US20150195243), in view of Backholm (US20150058488), further in view of Shribman (US20120124239)

Regarding to claim 1:
Roskind discloses A method of operating an electronic device, the method comprising:
detecting a first input with respect to a first domain name (Roskind, [0025] browser 210 may include any device, application or module that enables a user or computer to navigate and/or retrieve data from another data source. [0026] Browser 210 may exist within or be executed by hardware in a computing device.[0027] browser 210 may be configured to initiate a DNS lookup call for a referring URL hostname or domain and/or a sub-resource URL hostname or domain for DNS resolution. Note: a referring URL hostname is a first domain name; an user navigates to a data source using browser, the browser initiate a DNS lookup call for a referring URL is the browser (a computing device) detecting a first input with respect to a first domain name)
storing the at least one second domain name as a domain name associated with the first domain name in at least one storage unit comprised in the electronic device, in response to detecting the at least one second input (Roskind [0010] initiating a DNS lookup call for one or more sub-resource uniform resource locator (URL) hostnames associated with a referring URL prior to navigation to the referring URL, whereby a resolution result for at least one of the sub-resource URL hostnames may be cached in a DNS cache in preparation for navigation to the sub-resource URLs. [0032] identify one or more URL sub-resources referred to by a referring URL. The hostnames or domains of the identified sub-resources may be recorded. [0007] DNS cache 110 may also be a cache in a browser [0026] Browser 210 may exist within or be executed by hardware in a computing device. [0033] Navigation monitor 312 may be configured to record the relationship between the referring URL or a subset of the referring URL and its associated sub-resource URLs. Note: URL sub-resources is the second domain name; call/identify one sub-resource whereby the sub-resource URL hostnames may be cached storing the second domain name in response to detecting the second input; sub-resource associated with a referring URL is the second domain name associated with the first domain name)
Roskind does not explicitly disclose detecting a second input with respect to a second domain name within a designated interval after the first input is detected; wherein the at least one region of the storage unit corresponds to a time interval which the at least one second input is detected
Backholm teaches detecting at least one second input with respect to at least one second domain name different from the first domain name within a designated interval after the first input is detected (Backholm, [0094] user activity at client devices 150. [0064] DNS requests for those transactions that are cached can also be cached for at least the duration of time for which the transactions are cached. This prevents DNS requests for the cached transactions from going out to the network. [0239] the look-up engine 205 (of mobile device 250) can perform a strict matching strategy which searches for an exact match between an identifier (e.g., a URI for a host or resource) referenced in a present request for which the proxy is attempting to identify a cache entry and an identifier stored with the cache entries. In the case where identifiers include URIs or URLs, the matching algorithm for strict matching will search for a cache entry where all the parameters in the URLs match. [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). See Fig. 11, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. For example, at time 0 m0 s, once the DNS harmonization proxy of the local proxy 1165 has observed a request (request #1 – see fig.11) and response pair, it records them in the harmonization cache with a specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc.). If the DNS Harmonization Proxy subsequently receives a similar request, for example, at time t=7 m0 s, it can provide the last successful response to satisfy the request instead of accessing the wireless network to forward the request over the air for resolution of a query which has previously been successfully resolved … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use. Note: a specified/assigned time-to-live is designated interval; request #2 at t=7 m0s or later requests within specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc. – see fig. 11) is a second input within a designated interval; The client side proxy observing and recording requests within TTL is detecting a second input within a designated interval; the requests after the request #1 (see fig. 11) is after the first input is detected)
wherein the at least one region of the storage unit corresponds to a time interval which the at least one second input is detected (([0006] a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response [0049] Domain Name System (DNS) records typically expire from a DNS resolver cache after a short time-to-live (TTL) period. outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or application. Note: DNS-related queries is second input. time-to-live of cache (received from server at a second query) is a time interval)
wherein the second message requests information on an address corresponding to the at least one second domain name stored in the at least one region corresponding to a time interval which the third input is detected  ([0064] DNS caching can be extended to a time period of operating on any transactions that the DNS request was for [0006] a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response [0049] Domain Name System (DNS) records typically expire from a DNS resolver cache after a short time-to-live (TTL) period. [0439] On the mobile device, the DNS harmonization proxy intercepts an outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or application. Note: DNS-related queries is the second message to second domain name; time-to-live of cache (received from server at a third query) is a time interval).
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind to further implement detecting a second input with respect to a second domain name within a designated interval after the first input is detected and wherein the second message requests information on an address corresponding to the at least one second domain name stored in the at least one region corresponding to a time interval which the third input is detected .  One would be motivated to do so because in order to improve better system and method to provide a time-to-live (TTL) and the client side proxy observes and records the traffic  and provides the last successful response to satisfy the request instead of accessing the wireless network (Backholm, [0064] [0438-0439]).
Roskind-Backholm does not explicitly disclose in response to detecting a third input with respect to the first domain name, transmitting a first message and a second message in parallel to a domain name system (DNS) server, wherein the first message requests information on an address corresponding to the first domain name and wherein the second message requests information on an address corresponding to the second domain name.
Shribman teaches in response to detecting a third input with respect to the first domain name, transmitting a first message to a domain name system (DNS) server (Fig. 6, block 602, [72-73] a DNS request sent to the present system 150 is a third input; sent the request to the DNS system is transmitting a first message to a domain name system), in response to transmitting the first message to the DNS server, transmitting a second message to the DNS server in parallel([0028] the communication device queries more than one authoritative domain name server in parallel and uses a first answer received from the set of authoritative domain name servers as a final answer to that DNS level request)
wherein the first message requests information on an address corresponding to the first domain name (Shribman, .[0055] When a communication application 204 (of communication device) requires the resolution of a domain into an IP address. [0072] block 602, a DNS request sent to the present system 150 is received, and the system 150 is initialized. The requested domain (REQ_DOMAIN) is set to the domain requested of the DNS system 150 [0006] Authoritative domain name servers are assigned to be responsible for their particular domains),
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Shribman and apply them on the teachings of Roskind-Backholm to further implement in response to detecting a third input with respect to the first domain name, transmitting a first message and a second message in parallel to a domain name system (DNS) server, wherein the first message requests information on an address corresponding to the first domain name and wherein the second message requests information on an address corresponding to the second 

Regarding to claim 2:
The method of claim 1, further comprising receiving, from the DNS server, a message comprising information on a first address corresponding to the first domain name and information on an available period of the first address and a message comprising information on a second address corresponding to the second domain name and information on an available period of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some the web-based service addressed in the DNS query. Note: TTL on each response are available period of the first address and the second address)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind-Shribman to further implement receiving, from the DNS server, a message comprising information on a first address corresponding to the first domain name and information on an available period of the first address and a message comprising information on a second address corresponding to the second domain name and information on an available period of the second address.  One would be motivated to do so because in order to improve better system and method to provide respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device (Backholm, [0006]).

Regarding to claim 3:
The method of claim 2, wherein the information on the available period of the first address comprises time-to-live (TTL) information of the first address, and the information on the available period of the second address comprises TTL information of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value)
Regarding to claim 4:
Roskind teaches The method of claim 2, further comprising: storing the information on the first address in the storage unit and storing the information on the second address in the storage unit ([0033] Navigation monitor 312 may be configured to record the relationship between the referring URL or a subset of the referring URL and its associated sub-resource URLs) but does not explicitly disclose storing the information during the available period
Backholm teaches storing the information on the first address in the storage unit during the available period of the first address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query Note: TTL on each response are available period of the first address), and
storing the information on the second address in the storage unit during the available period of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query Note: TTL on each response are available period of the second address).
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of 

Regarding to claim 7:
determining if the information on the address corresponding to the at least one second domain name is requested within pre-determined period (Backholm See Fig. 11, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. For example, at time 0 m0 s, once the DNS harmonization proxy of the local proxy 1165 has observed a request (request #1 – see fig.11) and response pair, it records them in the harmonization cache with a specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc.). If the DNS Harmonization Proxy subsequently receives a similar request, for example, at time t=7 m0 s, it can provide the last successful response to satisfy the request instead of accessing the wireless network to forward the request over the air for resolution of a query which has previously been successfully resolved [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250); and
in response to determining the information is not requested within pre-determined period, removing the at least one second domain name in the storage unit (Backholm [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). [0062] The harmonization cache entry can be reference counted using a counter, so a second polling session referencing "api.facebook.com" will increment the counter (e.g., reference count). The counter can be decremented on invalidate or in response to receipt of stop poll commands from the harmonization server. Entries may expire from the harmonization cache when the counter reaches a certain number or the age in the cache reaches a threshold (e.g., 24 hours), whichever comes first, for example. Upon expiration, the DNS entries may be automatically purged. Note: TTL is predetermined period. Also see [0061] the DNS records maintained in the local cache on the local device can be used as long as the response from the actual DNS server)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind-Shribman to further implement determining if the information on the address corresponding to the at least one second domain name is requested within pre-determined period, in response to determining the information is not requested within pre-determined period, removing the at least one second domain name in the storage unit.  One would be motivated to do so because in order to improve better system and method to Entries may expire from the harmonization cache when the counter reaches a certain number or the DNS records maintained in the local cache on the local device 

Regarding to claim 8:
The method of claim 1, further comprising:
generating a priority of the at least one second domain name based on a number of detected second input (Backholm, [0010] categorize mobile traffic and/or implement delivery policies based on application behavior, content priority.[0068] mobile or wireless traffic can be categorized as … (b1) immediate, (b2) low priority, (b3) immediate if the requesting application is in the foreground and active)wherein the second message is transmitted based on the priority of the at least one second domain name ([0019] categorize mobile traffic and/or implement delivery policies based on application behavior, content priority [0161] The request/transaction manager 235 can prioritize requests or transactions made by applications and/or users at the device 250 … Importance or priority of requests/transactions can be determined by the request/transaction manager 235)
Regarding to claim 9:
The method of claim 1, further comprising:
transmitting a message for requesting information on an address corresponding to the at least one second domain name to the DNS server in response to detecting the at least one second input (Roskind, [0006] querying a set of DNS servers over the network. A request for DNS resolution may also be known as a DNS lookup call [0026] Browser 210 may exist within or be executed by hardware in a computing device. [0027] browser 210 may be configured to initiate a DNS lookup call for a referring URL hostname or domain and/or a sub-resource URL hostname or domain for DNS resolution. [0030] DNS pre-resolver 310 (of computing device) may also be configured to initiate a DNS lookup call for one or more sub-resource URL hostnames associated with a referring URL in concert with navigation to the referring URL. [0043] a server may provide sub-resources of a proposed hostname for DNS pre-resolution to DNS pre-resolver 310. Note: a sub-resource URL hostname or domain is an address corresponding to the second domain name a second domain name. Backholm [0006] respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device);
receiving a message comprising the information on the address corresponding to the at least one second domain name from the DNS server (Roskind ,[0040] a search page may be a link to a server that provides relationship information. In some cases, relationship information may be obtained or received from persistent information stored locally.  fig. 5 502 [0051] relationship information including sub-resource URLs associated with a referring URL is received for DNS pre-resolution Backholm [0006] respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query); and
transmitting a message for requesting data to a server indicated by the address corresponding to the at least one second domain name (Roskind, [0024] DNS pre-resolution may involve learning which sub-resource hostnames of a referring URL will need to be DNS pre-fetched … these sub-resource hostnames may be learned by identification in previous navigations … relationship information about sub-resource hostnames of a referring URL may be received. fig 5, 502-504, [0051-0052] relationship information including sub-resource URLs associated with a referring URL is received for DNS pre-resolution … a DNS lookup call is initiated for at least one of the sub-resource hostnames. Note: identification in previous navigations or relationship information about sub-resource hostnames of a referring URL is indicated by the address corresponding to the second domain name 
Regarding to claim 10:
The method of claim 1, further comprising: transmitting to the DNS server through a wireless path the first message and the second message wherein the first message requests information on an address corresponding to the first domain name and the second message requests information on an address corresponding to the at least one second domain name (Shribman, [0006] Authoritative domain name servers are assigned to be responsible for their particular domains, and in turn can assign other authoritative name servers for their sub-domains [0028] the communication device queries more than one authoritative domain name server in parallel. [0061] network interfaces 210, 212, 214 are communicatively coupled via a local interface 211. … wired or wireless connections. Fig. 6 502-512 [0068-0070] If however, the domain does not exist in the DNS cache 208, or is no longer valid, then, as shown by block 510, the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors 216, 218, 220, 222, 224 … the enhanced DNS resolver 206, or the DNS recursor 216, 218, 220, 222, 224 will query all known authoritative domain name servers for each level in parallel. [0053] uses an external DNS recursor 258 that will resolve the domain name and return the result to the communication device 202 [0019] When the external DNS recursor 108 has a caching system, the external DNS recursor 108 stores the requests it made to various authoritative domain name servers 130 … the IP address of the authoritative domain name servers for a sub-domain of the requested domain. Backholm, fig. 5B. [0394] a mobile device 502 connected to a wireless network 504 by a radio 506. The wireless network 504 is communicatively coupled to a domain name system server (DNS server) 508.  [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. 
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Shribman/ Backholm and apply them on the teachings of Roskind to further implement transmitting to the DNS server through a wireless path the first message and the second message wherein the first message requests information on an address corresponding to the first domain name and the second message requests information on an address corresponding to the second domain name.  One would be motivated to do so because in order to improve better system and method to query all known authoritative domain name servers on a wireless (Shribman,, [0070]).

Regarding to claim 11:
[Rejection rational for claim 1 is applicable].

Regarding to claim 12:
[Rejection rational for claim 2 is applicable].

Regarding to claim 13:
[Rejection rational for claim 3 is applicable].

Regarding to claim 14:


Regarding to claim 15:
The electronic device of claim 14, wherein the processor is further configured to:
detect a fourth input with respect to the second domain name within the available period of the second address (Backholm, [0064] DNS requests for those transactions that are cached can also be cached for at least the duration of time for which the transactions are cached. This prevents DNS requests for the cached transactions from going out to the network [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). Fig. 11, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. See Fig 11 for requests with TTL); and
transmit a message for requesting data to a server indicated by the second address stored in the storage unit in response to detecting the fourth input (Shribman Fig. 6 502-512 [0067-0070] 502, the operating system 205 (of the communication device) receives a domain name to resolve from a networking application. As shown by block 504, the enhanced DNS resolver 206 (of the communication device) looks up the domain in its DNS cache 208 if such a cache exists … If however, the domain does not exist in the DNS cache 208, or is no longer valid, the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors 216, 218, 220, 222, 224 … the enhanced DNS resolver 206, or the DNS recursor 216, 218, 220, 222, 224 will query all known authoritative domain name servers for each level in parallel. [0053] uses an external DNS recursor 258 that will resolve the domain name and return the result to the communication device 202 [0019] When the external DNS recursor 108 has a caching system, the external DNS recursor 108 stores the requests it made to various authoritative domain name servers 130 … the IP address of the authoritative domain name servers for a sub-domain of the requested domain
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Shribman and apply them on the teachings of Roskind- Backholm to further implement detect a fourth input with respect to the second domain name within the available period of the second address, transmit a message for requesting data to a server indicated by the second address stored in the storage unit in response to detecting the fourth input.  One would be motivated to do so because in order to improve better system and method to query all or a portion of the DNS recursors 216, 218, 220, 222, 224 … the enhanced DNS resolver 206, or the DNS recursor 216, 218, 220, 222, 224 will query all known authoritative domain name servers (Shribman,, [0067-0070]).

Regarding to claim 16:
The electronic device of claim 15, wherein the processor is further configured to:
detect the fourth input after the available period of the second address (Shribman [0027] In a process of the communication device looking up a DNS request within the cache storage, if the communication device views an expired DNS entry within the cache storage, the communication device continues the process of looking up the DNS request in its cache while, in parallel, sending out a concurrent DNS request to an authoritative domain name server that the expired DNS entry belongs to. Note: communication device looking up a DNS request and view an expired DNS entry is detect the fourth input after the available period of the second address);
transmit a message for requesting information on an address corresponding to the second domain name to the DNS server in response to detecting the fourth input (Shribman [0027] In a process of the communication device looking up a DNS request within the cache storage, if the communication device views an expired DNS entry within the cache storage, the communication device continues the process of looking up the DNS request in its cache while, in parallel, sending out a concurrent DNS request to an authoritative domain name server that the expired DNS entry belongs to);
receive a message comprising information on a third address corresponding to the second domain name and information on an available period of the third address from the DNS server (Backholm [0060] The harmonization component is typically implemented locally on the mobile device and communicates with a remote server … when a cached DNS record needs to be purged or updated. [0006] each response received from the DNS server is associated with a first time-to-live (TTL) value for that response. Note: updated a cached DNS record is a third address corresponding to the second domain (Roskind teach DNS record comprises the web-based service addressed in the DNS query [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query)); and
transmit a message for requesting data from a server indicated by the third address within the available period of the third address (Shribman, [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250).  Fig. 6 502-512 [0067-0070] 502, the operating system 205 (of the communication device) receives a domain name to resolve from a networking application. As shown by block 504, the enhanced DNS resolver 206 (of the communication device) looks up the domain in its DNS cache 208 if such a cache exists … If however, the domain does not exist in the DNS cache 208, or is no longer valid, then, as shown by block 510, the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors 216, 218, 220, 222, 224 … the enhanced DNS resolver 206, or the DNS recursor 216, 218, 220, 222, 224 will query all known authoritative domain name servers for each level in parallel. [0053] uses an external DNS recursor 258 that will resolve the domain name and return the result to the communication device 202 [0019] When the the requests it made to various authoritative domain name servers 130 … the IP address of the authoritative domain name servers for a sub-domain of the requested domain. Also See Backholm fig. 11 for plurality of request within TTL. Note: the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors) using server 258 is transmit a message for requesting data from a server)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Shribman and apply them on the teachings of Roskind- Backholm to further implement detect the fourth input after the available period of the second address, transmit a message for requesting information on an address corresponding to the second domain name to the DNS server in response to detecting the fourth input, receive a message comprising information on a third address corresponding to the second domain name and information on an available period of the third address from the DNS server, transmit a message for requesting data from a server indicated by the third address within the available period of the third address.  One would be motivated to do so because in order to improve better system and method to views an expired DNS entry, update cache, and checking the domain existing on cache during ttl.( Shribman [0027][0067-0070)

Regarding to claim 17:

[Rejection rational for claim 7 is applicable].

Regarding to claim 18:


Regarding to claim 19:
[Rejection rational for claim 9 is applicable].

Regarding to claim 20:
[Rejection rational for claim 10 is applicable].

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US20150195243), in view of Backholm (US20150058488), in view of Shribman (US20120124239), further in view of Takenaka (US20140211807)

Regarding to claim 22:
 	Roskind- Backholm- Shribman teaches The method of claim 1,
 	Roskind- Backholm- Shribman does not explicitly disclose wherein the first domain name and the second domain name are fully qualified domain names (FQDNs).
Takenaka teahces wherein the first domain name and the second domain name are fully qualified domain names (FQDNs) ([0056] The DNS server 52, 53, and 54 receives a DNS request including a Full Qualified Domain Name (FQDN). [0058] [0058] The Web servers 61 and 62 and the cache servers 63 and 64 are given different FQDNs)
a Full Qualified Domain Name (FQDN) (Takenaka, [0058]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449               

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449